Title: To George Washington from Jacob Bayley, 6 April 1783
From: Bayley, Jacob
To: Washington, George


                        
                            Sr
                            Newbury 6th April 1783
                        
                        The Bearer Ezra Gates a Soldier in late Colo. Hazens Regt was wounded the fifteenth of June last by a Shot
                            from the Enemy at which time they attacted my House, and as a Friend and Sufferer I now recommend him to your Excelency,
                            when Colo. Hazen marched from hence in 1779 he was left Sick of a feavor of which he Did not recover for near a year,
                            after which he Did Duty in Majr Whitcombs Care, after which not being caled for was Employed in Scouting and with the New
                            hampshire Troops which have been ocationally Stationed here, Genl Hazen will Inform.
                        We have no news in perticular from Canada neither Do I Suppose we have need to trouble our Selves about it,
                            or about our Internal Enemy as I Suppose the Independance of the United States of America is So Established that the Gales
                            of Hell Cannot Prevail against them, I thank Your Excelency for the Every thing you have done for me, this place, the United
                            States, and the Cause of Truth, and tho, I Should never See nor hear from your Excelency more, Shall rejoyce that I have
                            been, and if need Should be, to be for ever your Excelencys Most Devoted obideant Humble Servant
                        
                            Jacob Bayley
                        
                        
                            P.S. Your Excelencys Caution to me not to put too much Trust to Deserters from the Enemy and my own
                                Exsperience has taught me not to trust them nor any Trator any further than I could See them. Since the 15th of June
                                last when the Enemy attacted my House, I have trusted none amongst us, I observe that Spies from the Enemy have been
                                pased, and Still pass, but I believe they are too late to do us much Damage.
                            My Greatest Concern has been how the United States Should be Bounded Northward and westward as a matter
                                of the Greater Importance to them tho, by Every circumstance we have reason to hope matters will be Settled to our
                                Satisfaction But I find Since I wrote that Immisarys are propagating very Industriusly that vermont is not Included in
                                the United States and it will be much to the advantage of the people to be under British government as they will
                                Intirely be clear of the charge of the war. In Short Every motive is made Use of to Induce the people to be of that
                                opinion, is it possiable, can we Settle with Britton and nothing left, as matters are not to my Knowledge Settled
                                Excuse me for this hint.
                            My Son is returned from Captivity on parole.
                        
                    